Exhibit 10.2

 

LOGO [g605255g57v69.jpg]

October 1, 2013

Mr. Eric Kunz

1209 Rollie Michael Lane

Fort Worth, Texas 76179

 

Re: Employment Agreement

Dear Eric:

On Time Express, Inc. (the “Company”) is pleased to confirm your conditions of
employment with the Company.

1. Position and Commencement Date. As the Company’s Vice-President of Sales you
will perform duties consistent with the position as well as such other duties as
may be assigned to you from time to time by the Chief Operating Officer of the
Company to whom you will directly report, or the CEO of Radiant Logistic, Inc.
(the “Parent”). Your position will be in the Dallas, Texas and Tempe, Arizona
offices of the Company and your commencement date is October 1, 2013 (the “Start
Date”). This Agreement is expressly conditioned upon the closing of the purchase
and sale of the stock of On Time Express, Inc. to Radiant Transportation
Services, Inc. and Radiant Logistics, Inc. (the “Transaction”) pursuant to that
certain Stock Purchase Agreement dated October 1, 2013(the “Stock Purchase
Agreement”).

2. Compensation. Your base annual salary will be $180,000 (“Salary”), payable
subject to applicable tax withholdings and otherwise in accordance with payroll
practices adopted by the Company from time to time. You may receive common stock
in Radiant Logistics, Inc. (NYSE MKT: RLGT) under a separate stock ownership
arrangement with Bart and Kelly Wilson emanating from your phantom stock
ownership with the Company prior to the Transaction, however you acknowledge
that the Company will have no obligations to you under such stock ownership
arrangement or any other obligation to you regarding stock ownership in any
entity, including without limitation options to purchase stock in the Parent.
Regardless of any claim you assert against Bart and Kelly Wilson, the Company,
the Parent or any affiliate of the Parent, arising out of or in any way related
to the Company’s now terminated Phantom Stock Plan dated as of March 15, 2011
(the “Phantom Stock Plan”), you agree that you will remain subject to all of
your obligations under this Agreement, including without limitation, your
obligations under the proprietary information, non-competition and
non-solicitation provisions in Sections 8 and 9 hereof.

3. Term. This Agreement shall remain in force and effect for a term commencing
on the Effective Date hereof and expiring on the fourth annual anniversary of
the Effective Date (the “Initial Term”) unless terminated before expiration of
the Initial Term under Section 12 hereof. This Agreement will extend beyond the
Initial Term on a month-to-basis until it is terminated under Section 12 hereof
. The Initial Term and any extension thereof shall be referred to collectively
herein as the “Term.”



--------------------------------------------------------------------------------

4. Benefits. As an employee of the Company, you will also be eligible to
participate in such life insurance, hospitalization, major medical and other
health benefits generally offered by the Company to its employees in your
general job classification level. This presently includes participation in the
Company’s medical and dental insurance plans, however, these benefit programs
are subject to termination or modification from time-to-time. You will also be
eligible for a $500.00 per month car allowance benefit and to participate in the
Company’s 401K plan, subject to its terms.

5. Vacations and Holidays. You will be entitled to receive 3 weeks of paid
vacation in each calendar year. Such vacation to be taken in accordance with
company policies and at times that do not unreasonably interfere with the
performance of your duties as assigned.

6. Expenses. You will be reimbursed for all reasonable expenses incurred by you
in furtherance of your position with the Company, including travel and
entertainment expenses in accordance with the Parent’s Travel and Entertainment
Policy.

7. Full-Time Position. You agree that your employment hereunder will be full
time, to the exclusion of any other employment that would impede your full-time
duties hereunder. You will conscientiously and diligently perform all required
acts and duties to the best of your ability, and in a manner satisfactory to the
Company. You will faithfully discharge all responsibilities and duties entrusted
to you.

8. Proprietary Information

(a) Confidential and Proprietary Information. You acknowledge that you are in a
relationship of confidence and trust with the Company and will come into
possession of proprietary information that has been created, discovered,
developed, acquired or otherwise become known to the Company, Parent or their
respective affiliates (including, without limitation, information that is
created, discovered, developed, acquired or made known by you in the course of
your employment and information belonging to third parties) which could
constitute a major asset of the Company, Parent or their respective affiliates,
and be of significant commercial value, the use, misappropriation or disclosure
of which would cause a breach of trust and could cause irreparable injury to the
Company, Parent or their respective affiliates (all of the aforementioned
information is hereinafter collectively referred to as “Proprietary
Information”). By way of illustration, Proprietary Information includes, but is
not limited to, trade secrets, processes, formulas, data and know-how, marketing
plans, strategies, forecasts, customer lists, business plans, financial
information, and information collected from the customers of the Company, Parent
or their respective affiliates. You acknowledge that Proprietary Information is
in part set forth in the manuals, memoranda, specifications, accounting and
sales records, and other documents and records of the Company, Parent or their
respective affiliates, whether or not otherwise identified as “Proprietary.”
Proprietary Information shall exclude information that has become part of the
public domain, except (i) when and to the extent that such public information,
when applied to or combined with other information, is non-public and
proprietary to the Company, Parent or their respective affiliates, or (ii) where
such information became public through unauthorized disclosure by you or another
party under an obligation of confidentiality to the Company, Parent or their
respective affiliates. Proprietary Information shall also exclude information
that becomes available to you on a non-confidential basis from a non-Company
third party which has not been disclosed in breach of any confidentiality
agreement with the Company.

 

Page | 2



--------------------------------------------------------------------------------

(b) Non-Disclosure. You acknowledge that all Proprietary Information shall be
the sole property of the Company, Parent, their respective affiliates and their
successors and assigns. You further acknowledge that it is essential for the
proper protection of the business of the Company and Parent that such
Proprietary Information be kept confidential and not disclosed to third parties
or used for your benefit. Accordingly, you agree that during your employment
with the Company and for so long as the information remains Proprietary
Information, to keep in confidence and trust all Proprietary Information, and
not to use, disclose, disseminate, publish, copy, or otherwise make available,
directly or indirectly, except in the ordinary course of the performance of your
duties under this Agreement, any Proprietary Information except as expressly
authorized in writing by the Company or Parent; provided however, that you shall
be relieved of your obligation of nondisclosure hereunder if Proprietary
Information is required to be disclosed by any applicable judgment, order or
decree of any court or governmental body or agency having jurisdiction or by any
law, rule or regulation, provided that in connection with any such disclosure,
you shall give the Company and Parent reasonable prior written notice of the
disclosure of such information pursuant to this exception and shall cooperate
with the Company and Parent to permit the Company or Parent to seek confidential
treatment for such information from any authority requiring delivery of such
information.

(c) Return of Proprietary Information. You agree that when you cease to be
employed by the Company, whether such cessation of employment shall be for any
reason or for no reason, with or without cause, voluntary or involuntary, or by
termination, resignation, disability, retirement or otherwise, you shall deliver
to the Company all documents and data of any nature owned by the Company
pertaining to the Proprietary Information.

(d) Works made for Hire. You further recognize and understand that your duties
at the Company may include the preparation of materials, including without
limitation written or graphic materials, and that any such materials conceived
or written by you shall be done as “work made for hire” as defined and used in
the Copyright Act of 1976, 17 U.S.C. §§ 1 et seq. In the event of publication of
such materials, you understand that since the work is a “work made for hire”,
the Company will solely retain and own all rights in said materials, including
rights of copyright.

(e) Disclosure of Works and Inventions. In consideration of the promises set
forth herein, you shall disclose promptly to the Chief Operating Officer of the
Company or the CEO of the Parent, any and all works, inventions, discoveries and
improvements authored, conceived or made by you during any period of employment
with the Company prior to or after your Start Date and related to the business
or activities of the Company (the “Innovations”), and you hereby assign and
agree to assign all of your interest in Innovations to the Company, the Parent
or the CEO of the Parent. You agree that, whenever you are requested to do so by
the Company, you shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States or any foreign country or to
otherwise protect the Company’s interest therein. You hereby appoint an
authorized officer of the Company as your attorney in fact to execute documents
on your behalf for this purpose. Such obligations shall continue beyond the
termination or nonrenewal of your employment with respect to any works,
inventions,

 

Page | 3



--------------------------------------------------------------------------------

discoveries and/or improvements that are authored, conceived of, or made by you
during the period of your employment, and shall be binding upon your successors,
assigns, executors, heirs, administrators or other legal representatives. You
represent that there are no Innovations as of the date hereof which belong to
you and which are not assigned to the Company hereunder.

9. Non-competition / Non-solicitation Covenants.

(a) Noncompetition. In consideration of the compensation you received and will
receive under this Agreement and in connection with the compensation you
received and will receive under the Company’s now terminated Phantom Stock Plan,
you covenant and agree with Company that during the period commencing on the
Closing Date and terminating on the later of: (i) the fourth (4th) year
anniversary of this Agreement; and (ii) one (1) year after the latest date of
your employment with the Company or the Parent or any affiliate of the Company
or the Parent (the “Non-compete Term”), you will not, without the prior written
consent of the Parent, which may be withheld or given in its sole discretion,
directly or indirectly, or individually or collectively, within the United
States of America, engage in any activity or act in any manner, including but
not limited to, as an individual, owner, sole proprietor, founder, associate,
promoter, partner, joint venturer, shareholder (other than as the record or
beneficial owner of less than five percent (5%) of the outstanding shares of a
publicly traded corporation), officer, director, trustee, manager, employer,
employee, licensor, licensee, principal, agent, salesman, broker,
representative, consultant, advisor, investor or otherwise for the purpose of
establishing, operating, assisting or managing any business or entity that is
engaged in activities that are competitive with the “business of the Company”
and located within two hundred and fifty (250) miles of any operating location
of the Company, the Parent or any affiliate of the Company or the Parent. For
the purposes hereof, the “business of the Company” shall be determined to be the
business the Company, the Parent or any affiliates of the Company or the Parent,
is engaged in on the earlier of (i) the end of the Non-compete Term; or (ii) the
date that you are no longer employed by the Company or the Parent or any
affiliate of the Company or the Parent. If your employment with the Company is
terminated during the Initial Term without Cause under Section 12(a)(2), you
will be paid one year’s Salary (on regular company pay dates) during the
Non-compete Term (“Salary Continuance”) even though the Non-compete Term extends
longer than one year, provided you comply with the terms of this Section 9(a).

(b) Nonsolicitation. In consideration of the compensation you received and will
receive under this Agreement and in connection with the compensation you
received and will receive under the Company’s now terminated Phantom Stock Plan,
you covenant and agree with Company that during the period commencing on the
Closing Date and terminating on the later of: (i) the fourth (4th) year
anniversary of this Agreement; and (ii) five (5) years after the (x) latest date
of your employment with the Company or the Parent or any affiliate of the
Company or the Parent, or the last pay date of Salary Continuance defined above
(the “Non-solicitation Term”), you will not, without the prior written consent
of Parent, which may be withheld or given in the Parent’s sole discretion, act
in any manner, including but not limited to, as an individual, owner, sole
proprietor, founder, associate, promoter, partner, joint venturer, shareholders
(other than as the record or beneficial owners of less than five percent (5%) of
the outstanding shares of a publicly traded corporation), officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, advisor, investor or otherwise,
directly or indirectly, to: (i) solicit, counsel or attempt to induce any person
who is then in the employ of the Company or the Parent or any affiliate of

 

Page | 4



--------------------------------------------------------------------------------

the Company or the Parent, or who is then providing services as a consultant or
agent of the Company or the Parent or any affiliate of the Company or the
Parent, to leave the employ of or cease providing services, as applicable, to
the Company or the Parent or any affiliate of the Company or the Parent, or
employ or attempt to employ any such person or persons who at any time during
the preceding three (3) years was in the employ of, or provided services to, the
Company or the Parent or any affiliate of the Company or the Parent; or
(ii) solicit, bid for or perform for any of the then current customers of the
Company or the Parent or any affiliate of the Company or the Parent (defined as
a customer who has done business with the Company or the Parent or any Affiliate
of the Company or the Parent at any time within three (3) years prior to the day
before your last day of employment with the Company (the “Look Back Period”) any
services of the type the Company or the Parent or any Affiliate of the Company
or the Parent performed for such customer at any time during the Look Back
Period. Your obligations under this Section 9(b) shall remain in full force and
effect during the Non-solicitation Term regardless of (x) the Event of
Termination set forth in Section 12(a), and (y) whether you allege or claim that
the Company or the Parent has breached this Agreement.

(i) Blue Pencil Rule. You and the Company desire that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. The
parties agree that you are a key executive of the Company. If a court of
competent jurisdiction, however, determines that any restrictions imposed on you
in this Agreement are unreasonable or unenforceable because of duration,
geographic area or otherwise, you and Company agree and intend that the court
shall enforce this Agreement to the maximum extent the court deems reasonable
and that the court shall have the right to strike or change any provisions of
this Agreement and substitute therefore different provisions to effect the
intent of this Agreement to the maximum extent possible.

(ii) Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in this Agreement shall be extended by the length of time
during which you shall have been in breach of any of the provisions of Sections
8 and/or 9, regardless of whether the Company knew or should have known of such
breach.

10. Injunctive Relief. You acknowledge that irreparable injury or damage shall
result to the Company in the event of a breach or threatened breach by you of
Sections 8 and/or 9 of this Agreement and that the Company and the Parent shall
be entitled to an injunction restraining you from engaging in any activity
constituting such breach or threatened breach without posting a bond therefor.
Nothing contained herein shall be construed as prohibiting the Company or the
Parent from pursuing any other remedies available to the Company or the Parent
at law or in equity for breach or threatened breach of Sections 8 and/or 9 of
this Agreement, including but not limited to, the recovery of damages from you
and, the termination of your employment with the Company for cause in accordance
with the terms and provisions of this Agreement.

11. Company Violation Not a Defense. In an action by the Company or Parent to
enforce any provision of this Agreement, any claim you assert against the
Company or Parent that is in any way related to the Phantom Stock Plan shall not
constitute a defense to the Company’s or Parent’s action.

 

Page | 5



--------------------------------------------------------------------------------

12. Termination of Employment Agreement and Severance Benefits.

(a) Events of Termination.

(1) Death or Disability. If you die or become permanently disabled during the
term of this Agreement, your employment hereunder shall automatically terminate.
In such case, the Company shall pay you or your estate, personal representative
or beneficiary, as the case may be: (i) any Salary earned but unpaid at the date
of termination; (ii) any unpaid accrued benefits of you through the date of
termination; and (iii) any unreimbursed expenses for which you shall not have
been reimbursed. For the purpose of this Agreement, “permanent disability” or
“permanently disabled” shall mean the inability of you, due to physical or
mental illness or disease, to perform the functions then performed by you for
ninety (90) substantially consecutive days, accompanied by the likelihood, in
the opinion of a physician chosen by the Company that you will be unable to
perform such functions within the reasonably foreseeable future; provided
however, that the foregoing definition shall not include a disability for which
the Company is required to provide reasonable accommodation pursuant to the
Americans with Disabilities Act or other similar statute or regulation.

(2) By the Company Without Cause. The Company may terminate this Agreement
without “Cause” at any time, subject to payment of your Salary under
Section 9(a).

(i) By the Company for Cause. This Agreement may be terminated by the Company
for “Cause” at any time.

(1) For the purposes hereunder, the term “Cause” shall mean any of the
following: (a) your: (1) intentional falsification of the books and records of
the Company , (2) theft of funds or property of the Company, (3) attempt to
obtain any personal profit from any transaction in which you has an interest
that is adverse to the Company without the company’s prior written consent, or
(4) breach of the duty of loyalty and fidelity to the Company; (b) any act or
omission by you that causes the Company to be in violation of: (x) any federal,
state or local law applicable to the Company, (y) any governmental regulations,
applicable to the Company, or (z) any agreements or legal obligations of the
Company; which in either event or events, subjects the Company either to
sanctions by a federal, state or local governmental authority or to civil
liability to its employees or to third parties; (c) your breach of any material
provision of this Agreement that, if subject to cure, is not cured within
fifteen (15) days after receiving written notice thereof; (d) the habitual
neglect or refusal to perform the duties assigned to you pursuant to this
Agreement that, if subject to cure, is not cured within fifteen (15) days after
receiving written notice thereof; (f) conviction of, or plea of nolo contendere
to, a felony; or (g) your gross or willful misconduct with respect to the
Company that, if subject to cure, is not cured within fifteen (15) days after
receiving written notice thereof; or (h) in the event the “Company Business”
fails to generate “Adjusted EBITDA” at least equal to 50% of the “Base Targeted
Amount” for any Earn-Out Period commencing with the 2014 Earn-Out Period (as
such terms are defined in the Stock Purchase Agreement) as determined on the
applicable Earn-Out Payment Date. Upon Termination of Employment hereunder for
Cause as specified in subsection (i)(a) – (i)(g) above, the Company shall have
no further obligation or liability to you under this Agreement other than the
payment of (i) Base Salary earned but unpaid at the date of Termination of
Employment, and (ii) reimbursement for any expenses for which you shall not have
been reimbursed as provided in Article 2. The Company shall pay such amounts to
you not later than 30 days after the date of Termination of Employment. In the
event of termination under this Section, any and all obligations of the Company
or its parent company or affiliates arising out of the Stock Purchase Agreement,
including, without limitation, the obligations to make the Tier-1 Earn-Out
Payments and Tier-2 Earn-Out Payment, shall remain in full force and effect.

 

Page | 6



--------------------------------------------------------------------------------

(2) For the purposes of this Agreement, the terms “Company Business,” “Adjusted
EBITDA,” “Earn-Out Period,” “Earn-Out Periods,” “Earn-Out Payment Date” and
“Base Targeted Amount” shall have the meaning ascribed thereto in the Stock
Purchase Agreement.

(3) By You For Good Reason. You may terminate your employment by the Company for
“Good Reason” at any time upon at least sixty (60) days’ written notice to the
Company with a right to cure, setting forth in reasonable detail the nature of
such good reason.

(i) For the purposes hereunder, the term “Good Reason” shall mean, the
occurrence of any act or omission by the Company that is not consented to in
writing by you, which constitutes a material breach of any material term or
provision of this Agreement, which breach continues for more than sixty
(60) days after written notice of such material breach to Company; provided
however, “Good Reason” shall not include any claim or allegation you make that
is in any way related to the Phantom Stock Plan.

(ii) In the event of the termination of employment with the Company by you for
“Good Reason” as defined above, you shall be entitled to receive from the
Company continuation of payment of Salary and continuation of all benefits which
you would have been entitled to receive had your employment not terminated, at
the same times as such payments would otherwise have been made through the
remainder of the Term if, and only if, you signs a valid general release of all
claims against the Company, the Parent, and their respective affiliates,
subsidiaries, officers, directors, and agents, in a form provided by the Company
or the Parent.

(b) Voluntary Termination by You. If you voluntarily resign or terminate your
employment for other than Good Reason, the Company shall have no further
obligation or liability to you other than the payment of: (i) Salary earned but
unpaid at the date of termination; (ii) any unpaid accrued benefits of you; and
(iii) reimbursement for any expenses for which you shall not have been
reimbursed.

(c) Survival. Notwithstanding termination of this Agreement as provided in this
Section 12, the rights and obligations of you and the Company under Sections 8
through 12 shall survive termination.

13. Validity. If any provision, or portion thereof, of this Agreement is deemed
by a court of competent jurisdiction to be unenforceable, illegal or in conflict
with any federal, state or local law, the validity of the remaining terms and
provisions of this Agreement shall continue to exist and remain in full force
and effect.

14. No Prior Agreements. In order to induce the Company to offer you this
position of employment, you are hereby confirming for us that you are not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding that in any manner would limit or otherwise affect
your ability to perform your obligations hereunder. You further represent and
warrant that your employment by the Company would not under any circumstances
require you to disclose or use any Confidential Information belonging to any
third parties, or to engage in any conduct which may potentially interfere with
contractual, statutory or common-law rights of third parties.

 

Page | 7



--------------------------------------------------------------------------------

15. Entire Agreement. The terms of this Agreement constitute the complete and
exclusive agreement among the parties and supersedes all proposals, oral and
written, and other communications between the parties relating to the subject
matter hereof.

16. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Washington. Any dispute arising between
the parties relating in any manner to this Agreement shall be brought in a
federal or state court located in Seattle, Washington.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
the same instrument. Each party agrees to be bound by its own telecopy or
facsimile signature, and agrees that it accepts the telecopy or facsimile
signature of the other party hereto.

If you agree to accept the terms of this Agreement, please sign this letter and
return it to us no later than October 1, 2013.

 

      ON TIME EXPRESS, INC.       By:   /s/ Bohn Crain         Bohn Crain, Chief
Executive Officer AGREED TO AND ACCEPTED BY:       By:   /s/ Eric Kunz     Date:
      Eric Kunz      

 

Page | 8